EXHIBIT A




IIOT-OXYS, INC.

2017 STOCK AWARDS PLAN




1.   Purpose.  The purpose of the IIOT-OXYS, Inc. 2017 Stock Awards Plan is to
provide a means through which IIOT-OXYS, Inc., a Nevada corporation, and its
subsidiaries, if any, may attract, retain and motivate employees, directors and
persons affiliated with the Company, including, but not limited to, non-employee
consultants, and to provide a means whereby such persons can acquire and
maintain stock ownership, thereby strengthening their concern for the welfare of
the Company.  A further purpose of the Plan is to provide such participants with
additional incentive and reward opportunities designed to enhance the profitable
growth and increase stockholder value of the Company.  To further align the
interests of employees, directors and non-employee consultants with those of the
stockholders by providing incentive compensation opportunities tied to the
performance of the Common Stock and by promoting increased ownership of the
Common Stock by such individuals.  The Plan is also intended to advance the
interests of the Company and its stockholders by attracting, retaining and
motivating key personnel upon whose judgment, initiative and effort the
successfully conduct of the Company’s business is largely dependent.
 Accordingly, the Plan provides for granting Incentive Stock Options, options
that do not constitute Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Phantom Stock Awards, or any combination of the
foregoing, as is best suited to the particular circumstances as provided herein.
 




2.   Definitions.  The following definitions shall be applicable throughout the
Plan unless specifically modified by any paragraph:




(a)   “Affiliates” means any “parent corporation” of the Company and any
“subsidiary” of the Company within the meaning of Code Sections 424(e) and (f),
respectively, and any entity which directly or indirectly through one or more
intermediaries controls, is controlled by, or is under common control with the
Company.




(b)   “Award” means, individually or collectively, any Option, Restricted Stock
Award, Phantom Stock Award or Stock Appreciation Right.




(c)   “Board” means the Board of Directors of the Company.




(d)   “Change of Control” means the occurrence of any of the following events: ‘

(i) the Company shall not be the surviving entity in any merger, consolidation
or other reorganization (or survives only as a subsidiary of an entity other
than a previously wholly- owned subsidiary of the Company),

(ii) the Company sells, leases or exchanges all or substantially all of its
assets to any other person or entity (other than a wholly-owned subsidiary of
the Company),

(iii) the Company is to be dissolved and liquidated,

 (iv) any person or entity, including a “group” as contemplated by Section
13(d)(3) of the 1934 Act, acquires or gains ownership or control (including,
without limitation, power to vote) of more than 50% of the outstanding shares of
the Company’s voting stock (based upon voting power), or

(v) as a result of or in connection with a contested election of directors, the
persons who were directors of the Company before such election shall cease to
constitute a majority of the Board.




(e)   “Change of Control Value” shall mean

(i) the per share price offered to stockholders of the Company in any merger,
consolidation, reorganization, sale of assets or dissolution transaction,

(ii) the price per share offered to stockholders of the Company in any tender
offer or exchange offer whereby a Change of Control takes place, or





(iii) if a Change of Control occurs other than pursuant (i) or (ii) above, the
Fair Market Value per share of the shares into which Awards are exercisable, as
determined by the Committee, whichever is applicable.  




In the event that the consideration offered to stockholders of the Company
consists of anything other than cash, the Committee shall determine the fair
cash equivalent of the portion of the consideration offered which is other than
cash.




(f)   “Code” means the Internal Revenue Code of 1986, as amended. Reference in
the Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to any section and any regulations under such section.




(g)   “Committee” means the Board or any Compensation Committee of the Board
that shall be constituted

(i) as to permit the Plan to comply with Rule 16b-3, and

(ii) solely of “outside directors,” within the meaning of Section 162(m) of the
Code and applicable interpretive authority thereunder.




(h)   “Company” means IIOT-OXYS, Inc.




(i)   “Consultant” means any person which is a consultant or advisor to the
Company and which is a natural person and who provides bona fide services to the
Company which are not in connection with the offer or sale of securities in a
capital-raising transaction for the Company, and do not directly or indirectly
promote or maintain a market for the Company’s securities.




(j)   “Director” means an individual elected to the Board by the stockholders of
the Company or by the Board under applicable corporate law who is serving on the
Board on the date the Plan is adopted by the Board or is elected to the Board
after such date.




(k)   An “employee” means any person (including an officer or a Director) in an
employment relationship with the Company or any parent or subsidiary corporation
(as defined in Section 424 of the Code).




(l)   “1934 Act” means the Securities Exchange Act of 1934, as amended.




(m)   “Fair Market Value” means, as of any specified date, the mean of the high
and low sales prices of the Stock

(i) reported by any interdealer quotation system on which the Stock is quoted on
that date or

(ii) if the Stock is listed on a national stock exchange, reported on the stock
exchange composite tape on that date; or, in either case, if no prices are
reported on that date, on the last preceding date on which such prices of the
Stock are so reported.




 If the Stock is traded over the counter at the time a determination of its Fair
Market Value is required to be made hereunder, its fair market value shall be
deemed to be equal to the average between the reported high and low or closing
bid and asked prices of Stock on the most recent date on which Stock was
publicly traded.  In the event Stock is not publicly traded at the time a
determination of its value is required to be made hereunder, the determination
of its fair market value shall be made by the Committee in such manner as it
deems appropriate.




(n)   “Holder” means a Participant who has been granted an Award.




(o)   “Incentive Stock Option” means an incentive stock option within the
meaning of Section 422(b) of the Code.








(p)   “Nonqualified Stock Option” means an option granted under Section 7 of the
Plan to purchase Stock that does not constitute an Incentive Stock Option.




(q)   “Option” means an Award granted under Section 7 of the Plan and includes
both Incentive Stock Options to purchase Stock and Nonqualified Stock Options to
purchase Stock.




(r)   “Option Agreement” means a written agreement between the Company and a
Holder with respect to an Option.




(s)   “Participant” means individually or collectively, an employee, member of
the Board or person affiliated with the Company or any of its Affiliates, who
participates in the Plan.




(t)   “Phantom Stock Award” means an Award granted under Section 10 of the Plan.




(u)   “Phantom Stock Award Agreement” means a written agreement between the
Company and a Holder with respect to a Phantom Stock Award.




(v)   “Reload Option” means the grant of a new Option to a Holder who exercises
an Option(s) as provided in Section 7(f) of the Plan.




(w)   “Restricted Stock Agreement” means a written agreement between the Company
and a Holder with respect to a Restricted Stock Award.




(x)   “Restricted Stock Award” means an Award granted under Section 9 of the
Plan.




(y)   “Rule 16b-3” means Rule 16b-3 promulgated by the Securities and Exchange
Commission under the 1934 Act, as such may be amended from time to time, and any
successor rule, regulation or statute fulfilling the same or a similar function.




(z)   “Spread” means, in the case of a Stock Appreciation Right, an amount equal
to the excess, if any, of the Fair Market Value of a share of Stock on the date
such right is exercised over the price designated in such Stock Appreciation
Right.




(aa)   “Stock” means the Common Stock par value, $0.001 per share, of the
Company.




(bb)   “Stock Appreciation Right” means an Award granted under Section 8 of the
Plan.




(cc)   “Stock Appreciation Rights Agreement” means a written agreement between
the Company and a Holder with respect to an Award of Stock Appreciation Rights.




3.   Effective Date and Term.  The Plan shall be effective upon its adoption by
the Board, provided that the Plan has been or is approved by the stockholders of
the Company within twelve months of its adoption by the Board.  No further
Awards may be granted under the Plan on or after the date that is ten years
following the effective date.  The Plan shall remain in effect until all Awards
granted under the Plan have been satisfied or expired.




4.   Administration.  The Plan shall be administered by the Board or by the
Committee as authorized by the Board (hereinafter where the term “Committee” is
used “Board” shall be substituted, if no Committee has been established).
 Subject to the provisions of the Plan, the Committee shall have sole authority,
in its discretion, to determine which Participant shall receive an Award, the
time or times when such Award shall be made, whether an Incentive Stock Option,
Nonqualified Option or Stock Appreciation Right shall be granted, the number of
common shares which may be issued under each Option, Stock





Appreciation Right or Restricted Stock Award, and the value of each Phantom
Stock Award.  In making such determinations the Committee may take into account
the nature of the services rendered by the respective Participants, their
present and potential contributions to the Company’s success and such other
factors as the Committee in its discretion shall deem relevant.  The Committee
shall have such additional powers as are delegated to it by the other provisions
of the Plan.  Subject to the express provisions of the Plan, the Committee is
authorized to construe the Plan and the respective agreements executed
thereunder, to prescribe such rules and regulations relating to the Plan as it
may deem advisable to carry out the Plan, and to determine the terms,
restrictions and provisions of each Award, including such terms, restrictions
and provisions as shall be requisite in the judgment of the Committee to cause
designated Options to qualify as Incentive Stock Options, and to make all other
determinations necessary or advisable for administering the Plan.  The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
any agreement relating to an Award in the manner and to the extent it shall deem
expedient to carry it into effect.  The determinations of the Committee on the
matters referred to in this Section 4 shall be conclusive.




5.   Shares Subject to the Plan.  Subject to Section 11, the aggregate number of
common shares that may be issued under the Plan shall be 7,000,000 common
shares.  The Stock to be offered pursuant to the grant of an Award may be
authorized but unissued Stock or Stock previously issued and outstanding and
reacquired by the Company.   Shares of Stock shall be deemed to have been issued
under the Plan only to the extent actually issued and delivered pursuant to an
Award.  To the extent that an Award lapses or the rights of its Holder terminate
or the Award is paid in cash, any shares of common stock subject to such Award
shall again be available for the grant of an Award. Separate stock certificates
shall be issued by the Company for those shares acquired pursuant to the
exercise of an Incentive Stock Option and for those shares acquired pursuant to
the exercise of a Nonqualified Stock Option.




6.   Eligibility.  Awards may be granted only to persons who, at the time of
grant, are employees, members of the Board or persons affiliated with the
Company or any of its Affiliates.  An Award may be granted on more than one
occasion to the same person, and, subject to the limitations set forth in the
Plan, such Award may include an Incentive Stock Option or a Nonqualified Stock
Option, a Stock Appreciation Right, a Restricted Stock Award, a Phantom Stock
Award or any combination thereof.




7.   Stock Options.




(a)  Option Period.  The term of each Option shall be as specified by the
Committee at the date of grant.




(b)  Limitations on Exercise of Option.  An Option shall be exercisable in whole
or in such installments and at such times as determined by the Committee.




(c)  Special Limitations on Incentive Stock Options.  Incentive Stock Options
may only be granted to employees of the Company and a parent or subsidiary
thereof which is an Affiliate.  To the extent that the aggregate Fair Market
Value (determined at the time the respective Incentive Stock Option is granted)
of Stock with respect to which Incentive Stock Options are exercisable for the
first time by an individual during any calendar year (under all “incentive stock
option” plans of the Company and its parent and subsidiary corporations) exceeds
$100,000, the Incentive Stock Options covering common shares in excess of
$100,000 (but not Incentive Stock Options covering Stock up to $100,000) shall
be treated as Nonqualified Stock Options as determined by the Committee.  The
Committee shall determine, in accordance with applicable provisions of the Code,
Treasury Regulations and other administrative pronouncements, which of an
optionee’s Incentive Stock Options will not constitute Incentive Stock Options
because of such limitation and shall notify the optionee of such determination
as soon as practicable after such determination.  No Incentive Stock Option
shall be granted to an individual if, at the time the Option is granted, such
individual owns stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or of its parent or subsidiary
corporation, within the meaning of Section 422(b)(6) of the Code, unless





(i) at the time such Option is granted the option price is at least 110% of the
Fair Market Value of the Stock subject to the Option and

(ii) such Option by its terms is not exercisable after the expiration of five
years from the date of grant.




(d)  Option Agreement.  Each Option shall be evidenced by an Option Agreement in
such form and containing such provisions not inconsistent with the provisions of
the Plan as the Committee from time to time shall approve, including, without
limitation, provisions to qualify an Incentive Stock Option under Section 422 of
the Code. An Option Agreement may provide for the payment of the option price,
in whole or in part, by the delivery of a number of common shares (plus cash if
necessary) having a Fair Market Value equal to such option price. Payment in
full or in part may also be made by reduction in the number of shares of common
stock issuable upon the exercise of an Option, based on the Fair Market Value of
the shares of common stock on the date the Option is exercised.  Each Option
Agreement shall provide that the Option may not be exercised earlier than 30
days from the date of grant and shall specify the effect of termination of
employment or service on the exercisability of the Option.  Moreover, an Option
Agreement may provide for a “cashless exercise” of the Option by establishing
procedures whereby the Holder, by a properly-executed written notice, directs




(i) an immediate market sale or margin loan respecting all or a part of the
common shares to which he is entitled upon exercise pursuant to an extension of
credit by the Company to the Holder of the option price,

(ii) the delivery of the shares of common stock from the Company directly to a
brokerage firm and

(iii) the delivery of the option price from the sale or margin loan proceeds
from the brokerage firm directly to the Company.  




Such Option Agreement may also include, without limitation, provisions relating
to

 (i) vesting of Options, subject to the provisions hereof accelerating such
vesting on a Change of Control,

(ii) tax matters (including provisions (y) permitting the delivery of additional
common shares or the withholding of common shares from those acquired upon
exercise to satisfy federal or state income tax withholding requirements and (z)
dealing with any other applicable employee wage withholding requirements), and

 (iii) any other matters not inconsistent with the terms and provisions of this
Plan that the Committee shall in its sole discretion determine.  




The terms and conditions of the respective Option Agreements need not be
identical.




(e)  Option Price and Payment.  The price at which a share of Stock may be
purchased upon exercise of an Option shall be determined by the Committee, but
such purchase price shall not be less than, in the case of Incentive Stock
Options, the Fair Market Value of Stock subject to an Option on the date the
Option is granted and (ii) such purchase price shall be subject to adjustment as
provided in Section 11.  The Option or portion thereof may be exercised by
delivery of an irrevocable notice of exercise to the Company.  The purchase
price of the Option or portion thereof shall be paid in full in the manner
prescribed by the Committee.




(f)  Reload Options.  The Committee shall have the authority to and, in its sole
discretion may, specify at or after the time of grant of a Nonqualified Stock
Option, that a Holder shall be automatically granted a Reload Option in the
event such Holder exercises all or part of an original option within five years
of the date of grant of the Original Option, by means of, in accordance with
Section 7(d) of this Plan,

 (i) a cashless exercise,

 (ii) a reduction in the number of common shares issuable upon such exercise
sufficient to pay the purchase price and the applicable withholding taxes, based
on the Fair Market Value of the common shares on the date the Option is
exercised, or





 (iii) surrendering to the Company already owned common shares in full or
partial payment of the purchase price under the Original Option and the
applicable withholding taxes.  




The grant of Reload Options shall be subject to the availability of common
shares under this Plan at the time of exercise of the Original Option and to the
limits provided for in Section 5 of this Plan.  The Committee shall have the
authority to determine the terms of any Reload Options granted.




(g)  Stockholder Rights and Privileges.  The Holder shall be entitled to all the
privileges and rights of the stockholder only with respect to such common shares
as have been purchased under the Option and for which certificates of stock have
been registered in the Holder’s name.




(h)  Options and Rights in Substitution for Stock Options Granted by Other
Corporations.  Options and Stock Appreciation Rights may be granted under the
Plan from time to time in substitution for stock options held by individuals
employed by corporations who become employees as a result of a merger or
consolidation of the employing corporation with the Company or any subsidiary,
or the acquisition by the Company or a subsidiary of the assets of the employing
corporation, or the acquisition by the Company or a subsidiary of stock of the
employing corporation with the result that such employing corporation becomes a
subsidiary.




8.  Stock Appreciation Rights.




(a)  Stock Appreciation Rights.  A Stock Appreciation Right is the right to
receive an amount equal to the Spread with respect to a share of Stock upon the
exercise of such Stock Appreciation Right. Stock Appreciation Rights may be
granted in connection with the grant of an Option, in which case the Option
Agreement will provide that the Stock Appreciation Right shall be cancelled when
and to the extent the related Option is exercised and that exercise of Stock
Appreciation Rights will result in the surrender of the right to purchase the
shares under the Option as to which the Stock Appreciation Rights were
exercised.  Alternatively, Stock Appreciation Rights may be granted
independently of Options in which case each Award of Stock Appreciation Rights
shall be evidenced by a Stock Appreciation Rights Agreement which shall contain
such terms and conditions as may be approved by the Committee.  The Spread with
respect to a Stock Appreciation Right shall be payable in cash, common shares
with a Fair Market Value equal to the Spread or in a combination of cash and
common shares, at the election of the Holder.  With respect to Stock
Appreciation Rights that are subject to Section 16 of the 1934 Act, however, the
Committee shall, except as provided in Section 11(c), retain sole discretion

(i) to determine the form in which payment of the Stock Appreciation Right will
be made (i.e., cash, securities or a combination thereof) or

(ii) to approve an election by a Holder to receive cash in full or partial
settlement of Stock Appreciation Rights.  




Each Stock Appreciation Rights Agreement shall provide that the Stock
Appreciation Rights may not be exercised earlier than 30 days from the date of
grant and shall specify the effect of termination of employment on the
exercisability of the Stock Appreciation Rights.




(b)  Other Terms and Conditions.  At the time of such Award, the Committee, may
in its sole discretion, prescribe additional terms, conditions or restrictions
relating to Stock Appreciation Rights, including but not limited to rules
pertaining to termination of employment (by retirement, disability, death or
otherwise) or termination of service of a Holder prior to the expiration of such
Stock Appreciation Rights.  Such additional terms, conditions or restrictions
shall be set forth in the Stock Appreciation Rights Agreement made in
conjunction with the Award.  Such Stock Appreciation Rights Agreements may also
include, without limitation, provisions relating to

 (i) vesting of Awards, subject to the provisions hereof accelerating vesting on
a Change of Control,

 (ii) tax matters (including provisions covering applicable wage withholding
requirements), and





(iii) any other matters not inconsistent with the terms and provisions of this
Plan, that the Committee shall in its sole discretion determine.  




The terms and conditions of the respective Stock Appreciation Rights Agreements
need not be identical.




(c)  Award Price.  The award price of each Stock Appreciation Right shall be
determined by the Committee, but such award price:



(i) shall not be less than the Fair Market Value of a share of Stock on the date
the Stock Appreciation Right is granted (or such greater exercise price as may
be required if such Stock Appreciation Right is granted in connection with an
Incentive Stock Option that must have an exercise price equal to 110% of the
Fair Market Value of the Stock on the date of grant pursuant to Section 7(c)),
and

 (ii) shall be subject to adjustment as provided in Section 11.




(d)  Exercise Period.  The term of each Stock Appreciation Right shall be as
specified by the Committee at the date of grant.




(e)  Limitations on Exercise of Stock Appreciation Right.  A Stock Appreciation
Right shall be exercisable in whole or in such installments and at such times as
determined by the Committee.




 9.  Restricted Stock Awards.




(a)  Forfeiture Restrictions to be established by the Committee.  Shares of
Stock that are the subject of a Restricted Stock Award shall be subject to
restrictions on disposition by the Holder and an obligation of the Holder to
forfeit and surrender the shares to the Company under certain circumstances.
 The Forfeiture Restrictions shall be determined by the Committee in its sole
discretion, and the Committee may provide that the Forfeiture Restrictions shall
lapse upon

(i) the attainment of business objectives established by the Committee that are
based on

(1) the price of a common share,

(2) the Company’s earnings per share,

(3) the Company’s revenue,

(4) the revenue of a business unit of the Company designated by the  

       Committee,

 (5) the return on stockholders’ equity achieved by the Company,

 (6) the Company’s pre-tax cash flow from operations, or

 (7) similar criteria established by the Committee,




 (ii) the Holder’s continued employment with the Company for a specified period
of time, or

 (iii) other measurements of individual, business unit or Company performance.  




Each Restricted Stock Award may have different Forfeiture Restrictions, in the
discretion of the Committee.  The Forfeiture Restrictions applicable to a
particular Restricted Stock Award shall not be changed except as permitted by
Section 9(b) or Section 11.




(b)  Other Terms and Conditions.  Stock awarded pursuant to a Restricted Stock
Award shall be represented by a stock certificate registered in the name of the
Holder of such Restricted Stock Award.  The Holder shall have the right to
receive dividends with respect to Stock subject to a Restricted Stock Award, to
vote Stock subject thereto and to enjoy all other stockholder rights, except
that

 (i) the Holder shall not be entitled to delivery of the stock certificate until
the Forfeiture Restrictions shall have expired,

(ii) the Company shall retain custody of the Stock until the Forfeiture
Restrictions shall have expired,

 (iii) the Holder may not sell, transfer, pledge, exchange, hypothecate or
otherwise dispose of the Stock until the Forfeiture Restrictions shall have
expired, and





 (iv) a breach of the terms and conditions established by the Committee pursuant
to the Restricted Stock Agreement, shall cause a forfeiture of the Restricted
Stock Award.  




At the time of such Award, the Committee may, in its sole discretion, prescribe
additional terms, conditions or restrictions relating to Restricted Stock
Awards, including, but not limited to, rules pertaining to the termination of
employment (by retirement, disability, death or otherwise) or termination of
service of a Holder prior to expiration of the Forfeiture Restrictions.  Such
additional terms, conditions or restrictions shall be set forth in a Restricted
Stock Agreement made in conjunction with the Award.  Such Restricted Stock
Agreement may also include, without limitation, provisions relating to

 (i) subject to the provisions hereof accelerating vesting on a Change of
Control, vesting of Awards,

  

(ii) tax matters (including provisions (y) covering any applicable employee wage
withholding requirements and (z) prohibiting an election by the Holder under
Section 83(b) of the Code), and

(iii) any other matters not inconsistent with the terms and provisions of this
Plan that the Committee shall in its sole discretion determine.  




The terms and conditions of the respective Restricted Stock Agreements need not
be identical.




(c)  Payment for Restricted Stock.  The Committee shall determine the amount and
form of any payment for Stock received pursuant to a Restricted Stock Award,
provided that in the absence of such a determination, a Holder shall not be
required to make any payment for Stock received pursuant to a Restricted Stock
Award, except to the extent otherwise required by law.




(d)  Agreements.  At the time any Award is made under this Section 9, the
Company and the Holder shall enter into a Restricted Stock Agreement setting
forth each of the matters as the Committee may determine to be appropriate.  The
terms and provisions of the respective Restricted Stock Agreements need not be
identical.




10.  Phantom Stock Awards.




(a)  Phantom Stock Awards.  Phantom Stock Awards are rights to receive an amount
equal to the Fair Market Value of Stock over a specified period of time, which
vest over a period of time or upon the occurrence of an event (including without
limitation a Change of Control) as established by the Committee, without payment
of any amounts by the Holder thereof (except to the extent otherwise required by
law).  Each Phantom Stock Award may have a maximum value established by the
Committee at the time of such Award.




(b)  Award Period.  The Committee shall establish, with respect to and at the
time of each Phantom Stock Award, a period over which or the event upon which
the Award shall vest with respect to the Holder.




(c)  Awards Criteria.  In determining the value of Phantom Stock Awards, the
Committee shall take into account a Participant’s responsibility level,
performance, potential, other Awards and such other considerations as it deems
appropriate.








(d)  Payment.  Following the end of the vesting period for a Phantom Stock
Award, the Holder of a Phantom Stock Award shall be entitled to receive payment
of an amount, not exceeding the maximum value of the Phantom Stock Award, based
on the then vested value of the Award. Payment of a Phantom Stock Award may be
made in cash, Stock or a combination thereof as determined by the Committee.
Payment shall be made in a lump sum or in installments as prescribed by the
Committee in its sole discretion.  Any payment to be made in Stock shall be
based on the Fair Market Value of the Stock on the payment date.  Cash dividend
equivalents may be paid during or after the vesting period with respect to a
Phantom Stock Award, as determined by the Committee and as provided in the
Phantom Stock Award Agreement.  If a payment of cash is to be made on a deferred
basis, the Committee shall establish whether interest shall be credited, the
rate thereof and any other terms and conditions applicable thereto.




(e)  Termination of Employment or Service.  A Phantom Stock Award shall
terminate if the Holder does not remain continuously in the employ or in the
service of the Company at all times during the applicable vesting period, except
as may be otherwise determined by the Committee or as set forth in the Award at
the time of grant.




(f)  Agreements.  At the time any Award is made under this Section 10, the
Company and the Holder shall enter into a Phantom Stock Award Agreement setting
forth each of the matters contemplated hereby and such matters described in this
Section 10 as the Committee may determine to be appropriate.  The terms and
provisions of the respective agreements need not be identical.




11.  Recapitalization and Reorganization.




(a)   The shares with respect to which Awards may be granted are common shares
as presently constituted, but if, and whenever, prior to the expiration of an
Award theretofore granted, the Company shall effect a subdivision or
consolidation by the Company of the common shares, then the number of common
shares with respect to which such Award may thereafter be exercised or
satisfied, as applicable, (i) in the event of an increase in the number of
outstanding shares, shall be proportionately increased, and the purchase price
per share shall be proportionately reduced, and (ii) in the event of a reduction
in the number of outstanding shares, shall be proportionately reduced, and the
purchase price per share shall be proportionately increased.




(b)   If the Company recapitalizes or otherwise changes its capital structure,
thereafter upon any exercise or satisfaction, as applicable, of an Award
theretofore granted, the Holder shall be entitled to (or entitled to purchase,
if applicable) under such Award, in lieu of the number of common shares then
covered by such Award, the number and class of shares of stock and securities to
which the Holder would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to such recapitalization, the Holder had
been the holder of record of the number of common shares then covered by such
Award.




(c)   In the event of a Change of Control, all outstanding Awards shall
immediately vest and become exercisable or satisfiable, as applicable.  The
Committee, in its discretion, may determine that upon the occurrence of a Change
of Control, each Award other than an Option outstanding hereunder shall
terminate within a specified number of days after notice to the Holder, and such
Holder shall receive, with respect to each share of Stock subject to such Award,
cash in an amount equal to the excess, if any, of the Change of Control Value
over the exercise price, if any, applicable to the Award. Further, in the event
of a Change of Control, the Committee, in its discretion shall act to effect one
or more of the following alternatives with respect to outstanding Options, which
may vary among individual Holders and which may vary among Options held by any
individual Holder:

(i) determine a limited period of time on or before a specified date (before or
after such Change of Control) after which specified date all unexercised Options
and all rights of Holders thereunder shall terminate,





(ii) require the mandatory surrender to the Company by selected Holders of some
or all of the outstanding Options held by such Holders (irrespective of whether
such Options are then exercisable under the provisions of the Plan) as of a
date, before or after such Change of Control, specified by the Committee, in
which event the Committee shall thereupon cancel such Options and the Company
shall pay to each Holder an amount of cash per share equal to the excess, if
any, of the Change of Control Value of the shares subject to such Option over
the exercise price(s) under such Options for such shares,

(iii) make such adjustments to Options then outstanding as the Committee deems
appropriate to reflect such Change of Control (provided, however, that the
Committee may determine in its sole discretion that no adjustment is necessary
to Options then outstanding) or

(iv) provide that thereafter upon any exercise of an Option theretofore granted
the Holder shall be entitled to purchase under such Option, in lieu of the
number of common shares then covered by such Option the number and class of
shares of stock or other securities or property (including, without limitation,
cash) to which the Holder would have been entitled pursuant to the terms of the
agreement of merger, consolidation or sale of assets and dissolution if,
immediately prior to such merger, consolidation or sale of assets and
dissolution the Holder has been the holder of record of the number of common
shares then covered by such Option.  




The provisions contained in this paragraph shall not terminate any rights of the
Holder to further payments pursuant to any other agreement with the Company
following a Change of Control.




(d)   In the event of changes in the outstanding Stock by reason of
recapitalization, reorganizations, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award and not otherwise provided for by this Section 11, any
outstanding Awards and any agreements evidencing such Awards shall be subject to
adjustment by the Committee at its discretion as to the number and price of
common shares or other consideration subject to such Awards.  In the event of
any such change in the outstanding Stock, the aggregate number of shares
available under the Plan may be appropriately adjusted by the Committee, whose
determination shall be conclusive.




(e)   The existence of the Plan and the Awards granted hereunder shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities ahead of or
affecting Stock or the rights thereof, the dissolution or liquidation of the
Company or any sale, lease, exchange or other disposition of all or any part of
its assets or business or any other corporate act or proceeding.




(f)   Any adjustment provided for in Subparagraphs (a), (b), (c) or (d) above
shall be subject to any required stockholder action.




(g)   Except as hereinbefore expressly provided, the issuance by the Company of
shares of stock of any class or securities convertible into shares of stock of
any class, for cash, property, labor or services, upon direct sale, upon the
exercise of rights or warrants to subscribe therefore or the granting of any
later Awards under the Plan or any other stock plan, or upon conversion of
shares of obligations of the Company convertible into such shares or other
securities, and in any case whether or not for fair value, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
common shares subject to Awards theretofore granted or the purchase price per
share, if applicable.




12.  Amendment and Termination.  The Board in its discretion may terminate the
Plan at any time with respect to any shares for which Awards have not
theretofore been granted.  The Board shall have the right to alter or amend the
Plan or any part thereof from time to time; provided that no change in any Award
theretofore granted may be made which would impair the rights of the Holder
without the consent of the Holder (unless such change is required in order to
cause the benefits under the Plan to qualify as performance-based compensation
within the meaning of Section 162(m) of the Code and applicable interpretive
authority thereunder).








13.  Miscellaneous.




(a)  No Right to An Award.  Neither the adoption of the Plan by the Company nor
any action of the Board or the Committee shall be deemed to give a Participant
any right to be granted an Award to purchase Stock, a right to a Stock
Appreciation Right, a Restricted Stock Award or a Phantom Stock Award or any of
the rights hereunder except as may be evidenced by an Award or by an Option
Agreement, Stock Appreciation Rights Agreement, Restricted Stock Agreement or
Phantom Stock Award Agreement on behalf of the Company, and then only to the
extent and on the terms and conditions expressly set forth therein. The Plan
shall be unfunded.  The Company shall not be required to establish any special
or separate fund or to make any other segregation of funds or assets to assure
the payment of any Award.




(b)  No Employment Rights Conferred.  Nothing contained in the Plan shall

 (i) confer upon any Participant any right to continue as an employee or person
affiliated with the Company or any subsidiary or

 (ii) interfere in any way with the right of the Company or any subsidiary to
terminate his or her employment or consulting arrangement at any time.




(c)  Other Laws; Withholding.  The Company shall not be obligated to issue any
Stock pursuant to any Award granted under the Plan at any time when the shares
covered by such Award have not been registered under the Securities Act of 1933
and such other state and federal laws, rules or regulations as the Company or
the Committee deems applicable and, in the opinion of legal counsel for the
Company, there is no exemption from the registration requirements of such laws,
rules or regulations available for the issuance and sale of such shares. No
fractional common shares shall be delivered, nor shall any cash in lieu of
fractional shares be paid.  The Company shall have the right to deduct in
connection with all Awards any taxes required by law to be withheld and to
require any payments required to enable it to satisfy its withholding
obligations.




(d)  No Restriction on Corporate Action.  Nothing contained in the Plan shall be
construed to prevent the Company or any subsidiary from taking any corporate
action which is deemed by the Company or such subsidiary to be appropriate or in
its best interest, whether or not such action would have an adverse effect on
the Plan or any Award made under the Plan.  No Participant, beneficiary or other
person shall have any claim against the Company or any subsidiary as a result of
any such action.




(e)  Restrictions on Transfer.  Except as otherwise determined by the Committee
in cases other than in connection with Incentive Stock Options, an Award shall
not be transferable otherwise than by will or the laws of descent and
distribution or pursuant to a “qualified domestic relations order” as defined by
the Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder, and shall be exercisable during the Holder’s
lifetime only by such Holder or the Holder’s guardian or legal representative.




(f)  Rule 16b-3.  It is intended that the Plan and any grant of an Award made to
a person subject to Section 16 of the 1934 Act meet all of the requirements of
Rule 16b-3.  If any provision of the Plan or any such Award would disqualify the
Plan or such Award under, or would otherwise not comply with, Rule 16b-3, such
provision or Award shall be construed or deemed amended to conform to Rule
16b-3.




(g)  Section 162(m).  If the Plan is subject to Section 162(m) of the Code, it
is intended that the Plan comply fully with and meet all the requirements of
Section 162(m) of the Code so that Options and Stock Appreciation Rights granted
hereunder and, if determined by the Committee, Restricted Stock Awards, shall
constitute “performance-based” compensation within the meaning of such section.
 If any provision of the Plan would disqualify the Plan or would not otherwise
permit the Plan to comply with Section 162(m) as so intended, such provision
shall be construed or deemed amended to conform to the requirements or
provisions of Section 162(m); provided that no such construction or amendment
shall have an adverse effect on the economic value to a Holder of any Award
previously granted hereunder.








(h)  Governing Law.  This Plan shall be construed in accordance with the laws of
the State of Nevada.




14.  Burden and Benefit.  The terms and provisions of this Plan shall be binding
upon, and shall inure to the benefit of, each Participant, his executives or
administrators, heirs, and personal and legal representatives.




Dated the 16th day of March 2017.




IIOT-OXYS, Inc.







By:



, CEO











EXHIBIT B

FORM OF GRANT OF OPTION PURSUANT TO THE

IIOT-OXYS, INC. 2017 STOCK AWARDS PLAN




IIOT-OXYS, Inc., a Nevada corporation, hereby grants to
__________________________ an option to purchase ___________ common shares,
$0.001 par value of the Company at the purchase price of $______ per share in
accordance with and subject to the terms and conditions of the IIOT-OXYS, Inc.
2017 Stock Awards Plan.  This option is exercisable in whole or in part, and
upon payment in cash or cancellation of fees, or other form of payment
acceptable to the Company, to the offices of the Company at 705 Cambridge St.,
Cambridge, MA 02141.  This Grant of Option form supersedes and replaces any
prior notice of option grant, description of vesting terms or similar documents
previously delivered to Optionee for options granted on the date stated below.




Unless otherwise set forth in a separate employment or consulting agreement
executed prior to the date of this Option, in the event that Optionee's employee
or consultant status with the Company or any of its subsidiaries ceases or
terminates for any reason whatsoever, including, but not limited to, death,
disability, or voluntary or involuntary cessation or termination, this Grant of
Option shall terminate with respect to any portion of this Grant of Option that
has not vested prior to the date of cessation or termination of employee or
consultant status, as determined in the sole discretion of the Company.  In the
event of termination for cause, this Grant of Option shall immediately terminate
in full with respect to any un-exercised options, and any vested but
un-exercised options shall immediately expire and may not be exercised. Unless
otherwise set forth in a separate employment or consulting agreement, vested
options must be exercised within one (1) year after the date of termination
(other than for cause), notwithstanding the Expiration Date set forth above.




Subject to the preceding paragraph, this Grant of Option, or any portion hereof,
may be exercised only to the extent vested per the attached schedule, and must
be exercised by Optionee no later than ______________________ (the "Expiration
Date") by

 (i) notice in writing, sent by facsimile copy to the Company at its address set
forth above; and

 (ii) payment of the Purchase Price of a minimum of $2,000 (unless the Purchase
price for the exercise of all vested options available to be exercised totals
less than $2,000) pursuant to the terms of this Grant of Option and the
Company's Stock Award Plan.  Any portion of this Grant of Option that is not
exercised on or before to the Expiration Date shall lapse.  The notice must
refer to this Grant of Option, and it must specify the number of shares being
purchased, and recite the consideration being paid therefor.  Notice shall be
deemed given on the date on which the notice is delivered to the Company by
facsimile transmission bearing an authorized signature of Optionee.




This Option shall be considered validly exercised once payment therefore has
cleared the banking system or the Company has issued a credit memo for services
in the appropriate amount, or receives a duly executed acceptable promissory
note, if the Option is granted with deferred payment, and the Company has
received written notice of such exercise.




If Optionee fails to exercise this Option in accordance with this Agreement,
then this Agreement shall terminate and have no force and effect, in which event
Optionor and Optionee shall have no liability to each other with respect to this
Grant of Option.




This Option may be executed simultaneously in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




The validity, construction and enforceability of this Grant of Option shall be
construed under and governed by the laws of the State of Nevada, without regard
to its rules concerning conflicts of laws, and any action brought to enforce
this Grant of Option or resolve any controversy, breach or disagreement relative
hereto shall be brought only in a court of competent jurisdiction in the State
of Nevada.








Unless otherwise set forth in a separate employment or consulting agreement, the
shares of stock issuable upon exercise of the Option are not subject to
adjustment due to any changes in the capital structure of the Company as set
forth in Section 15 of the Plan.  Further, the Underlying Shares may not be
sold, exchanged, assigned, transferred or permitted to be transferred, whether
voluntarily, involuntarily or by operation of law, delivered, encumbered,
discounted, pledged, hypothecated or otherwise disposed of until

 (i) the Underlying Shares have been registered with the Securities and Exchange
Commission pursuant to an effective registration statement on Form S-8, or such
other form as may be appropriate, in the discretion of the Company; or

 (ii) an Opinion of Counsel, satisfactory to the Company, has been received,
which opinion sets forth the basis and availability of any exemption for resale
or transfer from federal or state securities registration requirements.




The Underlying Shares ___________________ [insert appropriate language: "have"
or "have not"] been registered with the Securities and Exchange Commission
pursuant to a registration statement on Form S-8.




This Grant of Option relates to options granted on____________________, 20___.




IIOT-OXYS, INC.




BY THE BOARD OF DIRECTORS OR A SPECIAL COMMITTEE THEREOF




NOT FOR EXECUTION

By:




________________________




NOT FOR EXECUTION

By:




________________________




NOT FOR EXECUTION

By:




________________________




OPTIONEE:




NOT FOR EXECUTION




________________________














FORM OF SUBSCRIPTION

(TO BE SIGNED ONLY UPON EXERCISE OF THE OPTION)




IIOT-OXYS, INC.

STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into this
_____ day of ____________, 20__ by and between IIOT-OXYS, Inc., a Nevada
corporation (the “Company”), and _____________________ (“Optionee”).




RECITALS




A.

The Board has adopted the IIOT-OXYS Inc. 2017 Stock Awards Plan, as amended (the
“Plan”) pursuant to which Optionee has been granted an option to acquire shares
of Common Stock as specified in a Notice of Grant of Stock Option (the “Grant
Notice”).




B.

Optionee desires to exercise his or her option to purchase some or all of the
option shares (as specified in the Grant Notice) in accordance with the terms
and provisions of this Agreement.

C.

Capitalized terms used but not otherwise defined in this Agreement have the
respective meanings specified in the Plan and the rules of interpretation set
forth in the Plan shall apply to this Agreement.




ARTICLE I

EXERCISE OF OPTION






Section 1.1

Exercise.  Optionee hereby purchases _______ shares of Common Stock (the
“Purchased Shares”) pursuant to that certain option (the “Option”) granted
Optionee on ____________________, 20___ (the “Grant Date”) to purchase up to
_______________ shares of Common Stock (the “Option Shares”) under the Plan at
the exercise price of ___________ ($_____) per share (the “Exercise Price”).






Section 1.2

Payment.  Concurrently with the delivery of this Agreement to the Company,
Optionee shall pay the Exercise Price for the Purchased Shares in accordance
with the provisions of the Stock Option Agreement attached as Exhibit A to the
Grant Notice (the “Option Agreement”) and shall deliver whatever additional
documents may be required by the Option Agreement as a condition for exercise.






Section 1.3

Stockholder Rights.  Until such time as the Company exercises any applicable
right of first refusal, including the right to repurchase shares, at the current
Fair Market Value, at the time an employee terminates service to the Company, or
other rights to reacquire the Purchased Shares, Optionee (or any successor in
interest) shall have all Stockholder rights (including voting, dividend and
liquidation rights) with respect to the Purchased Shares,




subject, however, to the transfer restrictions and other terms and conditions of
this Agreement, any other agreement by and between the Company and Optionee, and
the Company’s Bylaws and Certificate of Incorporation, as each may be amended
from time to time.  








ARTICLE II

SECURITIES LAW COMPLIANCE; TRANSFER RESTRICTIONS






Section 2.1

Restricted Securities.  The Purchased Shares have not been registered under the
Securities Act and are being issued to Optionee in reliance upon the exemption
from such registration provided by SEC Rule 701 for stock issuances under
compensatory benefit plans such as the Plan or any other exemption from such
registration available to the Company.  Optionee hereby confirms that Optionee
has been informed that the Purchased Shares are restricted securities under the
Securities Act and may not be resold or transferred unless the Purchased Shares
are first registered under the Federal securities laws or unless an exemption
from such registration is available.  Accordingly, Optionee hereby acknowledges
that Optionee is acquiring the Purchased Shares for investment purposes only and
not with a view to resale and is prepared to hold the Purchased Shares for an
indefinite period and that Optionee is aware that SEC Rule 144 issued under the
Securities Act which exempts certain resales of unrestricted securities is not
presently available to exempt the resale of the Purchased Shares from the
registration requirements of the Securities Act.  






Section 2.2

Restrictions on Transfer.  The Purchased Shares will be subject to the terms of
the Company’s Certificate of Incorporation and Bylaws, as each are amended from
time to time. The certificates representing the Purchased Shares will bear
legends in substantially any form deemed necessary by the Company. Optionee may
not sell, transfer or dispose of any Purchased Shares (except pursuant to an
effective registration statement under the Securities Act) without first
delivering to the Company an opinion of counsel (reasonably acceptable in form
and substance to the Company) that neither registration nor qualification under
the Securities Act and applicable state securities laws is required in
connection with such transfer.




The Company shall not be required (a) to transfer on its books any Purchased
Shares which have been sold or transferred in violation of the provisions of
this Agreement or (b) to treat as the owner of the Purchased Shares, or
otherwise to accord voting, dividend or liquidation rights to, any transferee to
whom the Purchased Shares have been transferred in contravention of this
Agreement.






Section 2.3

Market Stand-Off.  






(a)

In connection with any underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act, including the Company’s initial public offering, Optionee and
all subsequent holders of the Purchased Shares who derive their chain of
ownership through a transfer from Optionee permitted by the Company
(collectively, “Owner”) shall not sell, make any short sale of, loan,
hypothecate, pledge, grant any option for the purchase of, enter into any
hedging or similar transaction with the same economic effect, or otherwise
dispose or transfer for value or otherwise agree to engage in any of the
foregoing transactions with respect to, any Purchased Shares without the prior
written consent of the Company or its underwriters.  Such restriction (the
“Market Stand-Off”) shall be in effect for such period of time from and after
the effective date of the final prospectus for the offering as may be requested
by the Company or such underwriters.  In no event, however, shall such period
exceed 180 days (or such longer period, not to exceed 19 days after expiration
of the 180-day period, as the Company or the underwriters shall request in order
to facilitate compliance with NASD Rule 2711), and the Market Stand-Off shall in
no event be applicable to any underwritten public offering effected more than
180 days after the effective date of the Company’s initial public offering.












(b)

Any new, substituted or additional securities which are by reason of any stock
split, stock dividend, recapitalization, combination of shares, or exchange of
shares (or other change affecting the outstanding Common Stock as a class
without the Company’s receipt of consideration) distributed with respect to the
Purchased Shares shall be immediately subject to the Market Stand-Off, to the
same extent the Purchased Shares are at such time covered by such provisions.



(c)

In order to enforce the Market Stand-Off, the Company may impose stop-transfer
instructions with respect to the Purchased Shares until the end of the
applicable stand-off period.




ARTICLE III

GENERAL PROVISIONS






Section 3.1

At Will Employment.  Nothing in this Agreement or in the Plan shall confer upon
Optionee any right to continue in service to the Company for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any parent or subsidiary employing or retaining Optionee) or
of Optionee, which rights are hereby expressly reserved by each, to terminate
Optionee’s service to the Company at any time for any reason, with or without
cause.






Section 3.2

Notices.  Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, registered or certified, postage prepaid and properly addressed
to the party entitled to such notice at the address indicated below such party’s
signature line on this Agreement or at such other address as such party may
designate by 10 days advance written notice under this paragraph to all other
parties to this Agreement.






Section 3.3

Optionee Undertaking.  Optionee hereby agrees to take whatever additional action
and execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either Optionee or the Purchased Shares pursuant to the
provisions of this Agreement.






Section 3.4

No Waiver.  The failure of the Company in any instance to exercise any right
hereunder shall not constitute a waiver of any other rights that may
subsequently arise under the provisions of this Agreement or any other agreement
between the Company and Optionee.  No waiver of any breach or condition of this
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition, whether of like or different nature.






Section 3.5

Agreement is Entire Contract.  This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof.  This
Agreement is made pursuant to the provisions of the Plan and shall in all
respects be construed in conformity with the terms of the Plan.






Section 3.6

Governing Law and Venue.  This Agreement and the rights and obligations of the
parties hereto shall be governed by and construed and enforced in accordance
with the laws of the State of Nevada, without regard to conflicts of laws
principles.  Participant and the Company consent to jurisdiction of the courts
of the State of Nevada and/or the federal district courts for the purpose of
resolving all issues of law, equity, or fact, arising out of or in connection
with this Agreement.  Any action involving claims of a breach of this Agreement
shall be brought in such courts.  Each party consents to personal jurisdiction
over such party in the state and/or federal courts of Nevada and hereby waives
any defense of lack of personal jurisdiction.












Section 3.7

Counterparts.  This Agreement may be executed and delivered by facsimile,
e-mail, or other electronic signature, and in two or more counterparts, each of
which will be deemed an original, and all of which will constitute the same
agreement.






Section 3.8

Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon Optionee, Optionee’s permitted assigns and the legal representatives, heirs
and legatees of Optionee’s estate, whether or not any such person shall have
become a party to this Agreement and have agreed in writing to join herein and
be bound by the terms hereof.




IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.




COMPANY:




IIOT-OXYS, Inc.




NOT FOR EXECUTION

By:

  

NAME

TITLE




OPTIONEE:




NOT FOR EXECUTION

Signature:

Printed Name:

Address:






